Citation Nr: 0900299	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  05-03 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a right knee 
condition.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

3.  Entitlement to service connection for a left knee 
condition.

4.  Entitlement to service connection for a low back 
condition.

5.  Entitlement to service connection for depression as 
secondary to a right knee condition.

6.  Entitlement to an increased rating, in excess of 20 
percent, for chronic right foot pain, status-post right ankle 
fracture, with X-ray evidence of degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to October 
1979 and had subsequent reserve service with periods of 
active duty for training (ACDUTRA) from July 1987 to August 
1987, February 1992 to March 1992 and in August 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO) and from an April 2006 rating decision of the 
Winston-Salem, North Carolina VARO.  In November 2005, 
jurisdiction over the case was transferred from the RO in 
Houston, Texas to the RO in Winston-Salem, North Carolina.

In October 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans' Law Judge.  A copy 
of the hearing transcript has been associated with the claims 
file.  

In the September 2003 rating decision on appeal, the RO 
denied the claims for service connection for a right knee 
condition and hypertension, finding that no new and material 
evidence had been received.  Regardless of the RO's decision, 
the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).

The issues of service connection for a right knee condition, 
a left knee condition, hypertension, low back condition and 
depression secondary to a right knee condition being remanded 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2001 RO decision denied service connection for a 
right knee condition, finding that new and material evidence 
had not been received to reopen the claim.

2.  The evidence added to the record since the March 2001 RO 
decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for a right knee condition.

3.  A March 2001 RO decision denied service connection for 
hypertension, finding that new and material evidence had not 
been received to reopen the claim.

4.  The evidence added to the record since the March 2001 RO 
decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for hypertension.

5.  The veteran's current chronic right foot pain, status 
post right ankle fracture, is productive of degenerative 
joint disease and marked limitation of motion of the right 
ankle, with pain having a major functional impact on the 
range of motion of the right ankle.


CONCLUSIONS OF LAW

1.  The March 2001 RO decision that denied service connection 
for a right knee condition was not appealed and thus became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) 
(2008).

2.  New and material evidence having been received, the claim 
for service connection for a right knee condition is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  The March 2001 RO decision that denied service connection 
for hypertension was not appealed and thus became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2008).

4.  New and material evidence having been received, the claim 
for service connection for hypertension is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

5.  The criteria for a rating in excess of 20 percent for 
chronic right foot pain, status-post right ankle fracture, 
with X-ray evidence of degenerative joint disease, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5271, 5284 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in August 2003 and December 2006, 
prior to the adjudication of his claims in the September 2003 
and April 2006 rating decisions at issue.  An additional VCAA 
letter was sent to the veteran in September 2005.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claims, but he was not provided notice of 
the type of evidence necessary to establish a disability 
rating and an effective date for the disabilities on appeal.  
However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation when service connection was granted 
for chronic right foot pain, status-post right ankle 
fracture, with X-ray evidence of degenerative joint disease, 
in an August 1998 rating decision.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the veteran received adequate Vazquez-
Flores notice in May 2008.  Specifically, this notice letter 
informed the veteran that, in order to support his claim for 
an increased rating for chronic right foot pain, status-post 
right ankle fracture, with X-ray evidence of degenerative 
joint disease, the evidence must show that such disability 
has gotten worse, and the letter specified examples of 
evidence that the veteran should submit to show such 
worsening, including statements from employers regarding how 
his disability affects his ability to work, and statements 
from people who have witnessed how his disability symptoms 
affect him (presumably in daily life).  (Emphasis added).  
The May 2008 letter also explained the assignment of 
disability ratings based upon the diagnostic codes found in 
38 C.F.R., Part 4.  Finally, the letter provided numerous 
examples of the types of medical and lay evidence that the 
veteran may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  (The 
Board notes that the second "element" of the Vazquez-Flores 
notice requirement does not apply in this case, because the 
criteria for a higher rating under the diagnostic codes which 
the veteran's disability may be rated can indeed be satisfied 
by the veteran demonstrating a noticeable worsening or 
increase in severity of that disability and the effect of 
that worsening on his employment and daily life.)

The Board acknowledges that the veteran was not informed of 
the information necessary to substantiate a claim based on 
the need for the submission of new and material evidence.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, in 
light of the Board's favorable determination finding that new 
and material evidence has been received and the claims for 
service connection for a right knee condition and 
hypertension are reopened, the lack of notice is not 
prejudicial and no further discussion of this matter is 
necessary at this time.  

Accordingly, the Board also finds that no prejudice to the 
veteran will result from the adjudication of his claim for 
chronic right foot pain, status-post right ankle fracture, 
with X-ray evidence of degenerative joint disease in this 
Board decision.  Rather, remanding this case back to the RO 
for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Board notes that the veteran reported missing treatment 
records from both service and following service.  In regard 
to the reported missing records, the veteran testified during 
an October 2008 Travel Board hearing that he received 
treatment from 1994 to 1995 at Fort Bragg, North Carolina and 
Seymour Johnson Air Force Base, North Carolina during service 
as well as treatment at the VA medical center in Houston, 
Texas from 2000 to 2003 and from 2004 to 2006.  The record 
reflects that service treatment records from1995 to 1996 at 
Fort Bragg, North Carolina and Seymour Johnson Air Force 
Base, North Carolina are of record.  In addition, VA 
outpatient treatment reports from the VA medical center in 
Houston, Texas from July 2000 to November 2000, from February 
2002 to December 2002 and from February 2003 to December 2004 
are of record.  The record also reflects that the veteran was 
treated at the VA medical center in Fayetteville, North 
Carolina beginning in January 2006, thus no reports from the 
VA medical center in Houston, Texas would be available from 
2006.  Moreover, in earlier correspondence, the veteran 
reported treatment in service in August 2000 and the RO 
attempted to retrieve such records in November 2000.  Thus, 
the record reflects that the treatment reports are of record 
during the period that the veteran argues are missing, and 
the RO has attempted to retrieve all claimed records of 
treatment.  As such, the Board finds that the duty to assist 
has been fulfilled.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, service 
personnel records, private medical records, VA outpatient 
treatment reports, VA examination reports, testimony from the 
veteran's wife and statements and testimony from the veteran 
and his representative.  The veteran has not indicated that 
he has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication that there exists 
any additional evidence that has a bearing on this case that 
has not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

I.  New and Material Evidence 

Pertinent Laws and Regulations

A March 2001 RO decision denied service connection for a 
right knee condition and hypertension, finding that no new 
and material evidence had been received.  The veteran did not 
appeal and the March 2001 RO decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104(a).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is received with respect to that claim.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

VA must review all of the evidence received since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

Analysis

	1.  A Right Knee Condition

The evidence of record at the time of the March 2001 RO 
decision included service treatment records, a VA examination 
and VA outpatient treatment reports.  Service treatment 
records reflect that the veteran sustained and injury to the 
right knee while on active duty in August 1979 and was 
subsequently treated for and diagnosed with a right knee 
sprain.  He was also diagnosed in August 1979 with bilateral 
patellar chondromalacia.  In June 1985, the veteran sustained 
bilateral knee injuries though he was not on active duty or 
on ACDUTRA.  Additionally, the veteran sustained a right 
ankle injury while on ACDUTRA in August 1995 and was treated 
for right knee pain following this injury.  In a January 1998 
VA examination of the right knee, a current right knee 
disability was not found.  VA outpatient treatment reports 
from July 2000 to November 2000 reflect that the veteran was 
diagnosed with degenerative joint disease of both knees and 
he requested a right knee brace during this time as well.  

An April 1998 rating decision denied the veteran's claim for 
service connection for a right knee condition finding that 
there was no evidence of a current right knee condition and 
the condition had resolved in service.  The March 2001 rating 
decision continued the denial of the veteran's claim on the 
basis that no new and material evidence had been received.

The new evidence of record submitted after the March 2001 RO 
decision includes testimony from an October 2008 Travel Board 
hearing and VA outpatient treatment reports.  During the 
October 2008 Travel Board hearing, the veteran testified that 
he sustained an injury to the right knee while stationed in 
Germany during his military service, he was treated in 
service for a right knee condition from 1994 to 1997 and has 
continued to experience pain and symptoms of the right knee 
condition since his military service.  VA outpatient 
treatment reports from February 2002 to March 2008 reflect 
that the veteran's active problems included degenerative 
joint disease and a history of extensive degenerative joint 
disease of the knees was reported.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when 
considered in conjunction with the previous evidence of 
record, presents a more complete picture of the origin of the 
veteran's right knee condition and relates to unestablished 
fact of a current diagnosis, treatment for a right knee 
condition in service and statements and testimony regarding a 
continuity of symptoms that are necessary to substantiate the 
veteran's claim for service connection for a right knee 
condition.  The evidence is not considered cumulative or 
redundant of the evidence of record at the time of the final 
March 2001 RO decision, and furnishes a reasonable 
possibility of substantiating the appellant's claim for 
service connection for a right knee condition.  Therefore, 
the veteran's claim for service connection for a right knee 
condition, is reopened.  See 38 C.F.R. § 3.156(a).



	2.  Hypertension

The evidence of record at the time of the March 2001 RO 
decision included service treatment reports, a private 
medical record and VA outpatient treatment reports.  Service 
treatment reports reflect that the veteran was treated for 
high blood pressure and had a five day blood pressure check 
during a period of ACDUTRA from February 1992 to March 1992.  
In addition, the veteran reported that he had high blood 
pressure in a June 1996 Report of Medical History.  The 
separation examination reflects that he was diagnosed with 
hypertension.  In a July 2000 private medical report, the 
veteran was diagnosed with hypertension.  VA outpatient 
treatment reports from July 2000 to November 2000 reflect 
that the veteran was treated for and diagnosed with 
hypertension and a history of hypertension.

An April 1998 rating decision denied the veteran's claim for 
service connection for a hypertension finding that there was 
no evidence of the veteran having any active federal military 
service.  The March 2001 rating decision continued the denial 
of the veteran's claim on the basis that no new and material 
evidence had been received.

The new evidence of record submitted after the March 2001 RO 
decision includes testimony from an October 2008 Travel Board 
hearing and VA outpatient treatment reports.  During the 
October 2008 Travel Board hearing, the veteran testified that 
his hypertension began in service and he has been treated for 
hypertension continually since service.  VA outpatient 
treatment reports from February 2002 to January 2008 reflect 
that the veteran's active problems included hypertension and 
he was treated for and diagnosed with hypertension.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when 
considered in conjunction with the previous evidence of 
record, presents a more complete picture of the origin of the 
veteran's hypertension and relates to unestablished fact of a 
current diagnosis, treatment for in service and statements 
and testimony regarding a continuity of symptoms that are 
necessary to substantiate the veteran's claim for service 
connection for hypertension.  The evidence is not considered 
cumulative or redundant of the evidence of record at the time 
of the final March 2001 RO decision, and furnishes a 
reasonable possibility of substantiating the appellant's 
claim for service connection for hypertension.  Therefore, 
the veteran's claim for service connection for a 
hypertension, is reopened.  See 38 C.F.R. § 3.156(a).

II.  Increased rating in excess of 20 percent for chronic 
right foot pain, status post right ankle fracture

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 pct and 10 pct ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5271 provides ratings based on limitation of 
extension of the ankle.  Moderate limitation of motion of the 
ankle is rated as 10 percent disabling; and marked limitation 
of motion of the ankle is rated as 20 percent disabling.  38 
C.F.R. § 4.71a.

Diagnostic Code 5284 provides ratings for residuals of other 
foot injuries.  Moderate residuals of foot injuries are rated 
10 percent disabling; moderately severe residuals of foot 
injuries are rated 20 percent disabling; and severe residuals 
of foot injuries are rated 30 percent disabling.  A Note to 
Diagnostic Code 5284 provides that foot injuries with actual 
loss of use of the foot are to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.

Analysis

In statements and testimony presented throughout the duration 
of the appeal and since the claim for an increased rating was 
filed on November 4, 2005, the veteran contends that he is 
entitled to a higher rating for chronic right foot pain, 
status-post right ankle fracture, with X-ray evidence of 
degenerative joint disease.  

VA outpatient treatment reports from November 2004 (a year 
prior to the veteran's claim for an increased evaluation) to 
January 2008 reflect that the veteran's active problems 
included degenerative joint disease in the leg, status post 
right foot fracture in 1995 and chronic foot pain.  These 
reports also reflect that the veteran was treated for 
degenerative joint disease with physical therapy of the leg 
and noted the veteran had bilateral ankle degenerative joint 
diseases.  An April 2006 VA outpatient treatment report 
revealed that the veteran walked with a cane, bilateral knee 
braces and a brace in the right shoe .  He also requested 
ankle braces.  The veteran was diagnosed with extensive 
degenerative joint disease with pain in the joints 
extensively.

In a January 2006 VA examination, the veteran reported having 
difficulty with his right ankle and right foot with pain, 
weakness, stiffness and swelling both at rest and while 
standing or walking.  Additionally he reported that he could 
not stand longer than10 minutes without shooting pain in the 
right foot with a limited ability to walk, run, jump or bend.  
He stated that he lost time from work for approximately one 
year.  A physical examination revealed an abnormal gait and 
the veteran walked with knee braces which he reported that he 
could not walk without due to knee pain.  No ankle deformity 
or ankylosis was found.  The right ankle was limited to five 
degrees of dorsiflexion with pain occurring from zero to five 
degrees and 20 degrees of plantar flexion with pain occurring 
from zero to 20 degrees.  With repetitive motion, the veteran 
reported pain having the major functional impact on the range 
of motion of the bilateral ankles.  The examiner noted that 
after repetitive use or with the flare-up, additional 
limitation of motion could not be determined without 
resorting to mere speculation.  An examination of the foot 
revealed no evidence of tenderness, edema, disturbed 
circulation, weakness, atrophy of muscle or skin or palpable 
tenderness.  No other visual abnormalities were noted.  The 
veteran wore bilateral foot supports in his shoes which 
improved symptoms but did not alleviate them.  He was 
diagnosed with status post right ankle fracture with residual 
pain and X-ray evidence of a degenerative joint condition.  
January 2006 and February 2006 X-rays revealed an old healed 
fracture of the right calcaneus and an Achilles spur with no 
acute osseous abnormality.

After a careful review of the record and resolving all 
benefit of the doubt in favor of the veteran, the Board finds 
that the veteran's chronic right foot pain, status-post right 
ankle fracture, with X-ray evidence of degenerative joint 
disease, warrants a rating of 30 percent under diagnostic 
code 5284 for a severe foot injury.  In this regard the Board 
has considered the marked limitation of the veteran's ankle, 
accompanied by pain as the main limiting factor as well as 
evidence of extensive degenerative joint disease noted in all 
joints and treatment specifically for degenerative joint 
disease of the bilateral ankles and the veteran's use of 
assistive devices with walking.  See 38 C.F.R. §§ 4.4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5284; DeLuca v. Brown, 8 
Vet. App. 202.  As such, the Board finds that the veteran's 
right foot disability more nearly approximates that of a 
severe foot injury and warrants a 30 percent evaluation, but 
no higher, as there is no evidence of actual loss of use of 
the foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the veteran's favor, the Board finds 
that the criteria for a rating of 30 percent for chronic 
right foot pain, status-post right ankle fracture, with X-ray 
evidence of degenerative joint disease, are met.


ORDER

New and material evidence having been received, service 
connection for a right knee condition is reopened, and is 
granted to this extent only.

New and material evidence having been received, service 
connection for hypertension is reopened, and is granted to 
this extent only.

A rating of 30 percent for the service-connected chronic 
right foot pain, status-post right ankle fracture, with X-ray 
evidence of degenerative joint disease, is granted, subject 
to the provisions governing the award of monetary benefits.


REMAND

The determination that the claim is reopened does not end the 
inquiry.  Rather, the claim now must be considered on the 
merits.  However, the Board finds that there is a further VA 
duty to assist the veteran in developing evidence pertinent 
to his claims for service connection for a right knee 
condition and hypertension.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  Additionally, the 
Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims for 
service connection for a left knee condition, a back 
condition and depression as secondary to a right knee 
condition.

The veteran was treated for left and right knee conditions 
several times during active service.  Service treatment 
reports reflect that the veteran was treated for an injury to 
the right knee and was subsequently treated for and diagnosed 
with a right knee sprain while on active duty in August 1979.  
Also in August 1979, he was treated for left knee pain and 
diagnosed with bilateral patellar chondromalacia.  The 
veteran sustained bilateral knee injuries in June 1985, 
though he was not on active duty or on ACDUTRA.  He was 
treated for a left ankle and foot injury and sprain in July 
1987 while on ACDUTRA.  Finally, he sustained a right ankle 
injury while on ACDUTRA in August 1995 for which he was 
treated for right knee pain following this injury.  

VA outpatient records from July 2000 to January 2008 reflect 
that the veteran has been treated for degenerative joint 
disease and reports a history of extensive degenerative joint 
disease in the knees.  An April 2006 VA outpatient treatment 
report revealed that the veteran walked with a cane, 
bilateral knee braces, a brace in the right shoe and 
requested ankle braces and was diagnosed with extensive 
degenerative joint disease with pain in the joints 
extensively.   He also testified during an October 2008 
Travel Board hearing that he injured both knees in service 
and has had problems with the both the left and right knees 
since service.  In considering the treatment for bilateral 
knee conditions during active service, current treatment for 
left and right knee conditions and the lay statements of a 
continuity of symptoms following service, a VA examination is 
necessary to obtain an opinion as to whether the veteran's 
current left and right knee conditions are related to or 
aggravated by his military service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear 
v. Nicholson, 20 Vet. App. 410 (2006).  

As the issue of a right knee condition is being remanded for 
further development, the issue of depression as secondary to 
a right knee condition should also be remanded for a VA 
examination to determine whether the veteran's depression is 
related to his active service or whether it is due to his 
right knee condition.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision cannot be rendered unless both issues have been 
considered).  

As noted above, the veteran was treated for high blood 
pressure while on ACDUTRA from February to March 1992 and was 
diagnosed with hypertension upon separation from service.  VA 
outpatient treatment reports from July 2000 to January 2008 
and a July 2000 private medical report reflect that the 
veteran has been treated for high blood pressure and 
diagnosed with hypertension.  The veteran also testified 
during an October 2008 Travel Board hearing that he was 
treated for hypertension since his active service.  As the 
record shows evidence of an injury in service, lay statements 
of a continuity of symptomatology following service and post-
service evidence of treatment for a current disability that 
could be associated with service, a VA examination is 
necessary to obtain an opinion as to whether the veteran's 
current hypertension is related to or aggravated by his 
military service.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 
20 Vet. App. 410 (2006).  

Finally, in regard to the veteran's low back injury, the 
record reflects that the veteran was treated for low back 
strain in February 1992 during a period of ACDUTRA and the 
veteran reported pain in the right side of his back from time 
to time in a June 1996 Report of Medical History, although an 
examination of the back upon separation showed the back was 
within normal limits.  VA outpatient treatment reports from 
July 2000 to January 2008 reflect that the veteran's active 
problems included low back pain and he was treated for and 
diagnosed with chronic low back pain and degenerative joint 
disease of the back.  A March 2002 MRI of the spine revealed 
no evidence of abnormalities.  The veteran testified during 
an October 2008 Travel Board hearing that his back was 
injured in service while he was stationed in Germany, his 
current symptoms included pain and he has had back problems 
since service.  

As the record shows evidence of treatment for a back 
condition in service, lay statements of a continuity of 
symptomatology following service and post-service evidence of 
treatment for current disability that could be associated 
with service, a VA examination is necessary to obtain an 
opinion as to whether the veteran's current low back 
condition is related to or aggravated by his military 
service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 
410 (2006).  

Finally, the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Thus, the 
veteran should be provided proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The notice should inform 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and explain what types of evidence are 
needed to establish both a disability rating and an effective 
date.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal in accordance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO/AMC should schedule the veteran 
for a VA orthopedic examination by an 
appropriate specialist to determine the 
current nature and etiology of any current 
left and right knee conditions.  The 
claims folder must be made available to 
and reviewed by the examiner in connection 
with the examination.  All tests deemed 
necessary should be conducted.  The 
examiner should provide a diagnosis of any 
current left and right knee disabilities 
found.  The examiner should express an 
opinion as to whether it is more likely, 
less likely, or at least as likely as not 
that the veteran's current left and right 
knee conditions are related to his active 
military service.  A complete rationale 
for any opinions should be provided.

3.  The RO/AMC should schedule the veteran 
for a VA psychiatric examination by an 
appropriate specialist to determine the 
current nature and etiology of any current 
psychiatric conditions, to include 
depression.  The claims folder must be 
made available to and reviewed by the 
examiner in connection with the 
examination.  All tests deemed necessary 
should be conducted.  The examiner should 
provide a diagnosis of any current 
psychiatric disabilities found.  The 
examiner should express an opinion as to 
whether it is more likely, less likely, or 
at least as likely as not that the 
veteran's current depression is related to 
his active military service.  A complete 
rationale for any opinions should be 
provided.

4.  The RO/AMC should schedule the veteran 
for a VA examination by an appropriate 
specialist to determine the current nature 
and etiology of the veteran's current 
hypertension.  The claims folder must be 
made available to and reviewed by the 
examiner in connection with the 
examination.  All tests deemed necessary 
should be conducted.  The examiner should 
provide a diagnosis of any current 
cardiovascular disabilities found, to 
include hypertension.  The examiner should 
express an opinion as to whether it is 
more likely, less likely, or at least as 
likely as not that the veteran's current 
hypertension is related to his active 
military service.  A complete rationale 
for any opinions should be provided.

5.  The RO/AMC should schedule the veteran 
for a VA orthopedic examination by an 
appropriate specialist to determine the 
current nature and etiology of any current 
low back condition.  The claims folder 
must be made available to and reviewed by 
the examiner in connection with the 
examination.  All tests deemed necessary 
should be conducted.  The examiner should 
provide a diagnosis of any current low 
back disabilities found.  The examiner 
should express an opinion as to whether it 
is more likely, less likely, or at least 
as likely as not that the veteran's 
current low back condition is related to 
his active military service.  A complete 
rationale for any opinions should be 
provided.

6.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  The 
claims for service connection should be 
adjudicated.  If the benefits sought on 
appeal remain denied, the veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


